KLEIN, Judge.
Appellant Sea Land, a contractor, appeals an adverse judgment for attorney’s fees based on a provision in its contract with appellee owner which provided:
Contractor shall reimburse Association for reasonable attorneys’ fees and costs including such fees and costs for any proceeding, trial or appeal, incurred by reason of Contractor’s failure to perform under this Contract or any part thereof.
A dispute arose between the owner of the property and the contractor who had been hired to make certain repairs. When the contractor attempted to draw on a letter of credit, which secured partial payment for the construction, the owner filed for an injunction and sought declaratory relief. The owner was successful in its action and the trial court awarded attorney’s fees under the above quoted provision. The parties are still involved in a lawsuit in which one of the issues is whether the contractor properly completed performance of its contract.
We conclude that the contractual provision for attorney’s fees, which was the only basis for the award, does not authorize the award of attorney’s fees for the letter of credit litigation at this time. We therefore reverse without prejudice to the owner seeking these attorney’s fees after the conclusion of the litigation involving the contractor’s performance under the contract.
POLEN and PARIENTE, JJ. concur.